1

2

3                             UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DEUTSCHE BANK NATIONAL TRUST                 Case No. 2:17-cv-00244-MMD-CWH
      COMPANY, AS TRUSTEE FOR
7     AMERIQUEST MORTGAGE                                          ORDER
      SECURITIES INC., ASSET-BACKED
8     PASS-THROUGH CERTIFICATES,
      SERIES 2005-R3, a Delaware
9     corporation,

10                                 Plaintiffs,
            v.
11
      SATICOY BAY, LLC SERIES 2764
12    TROTWOOD, a Nevada Limited liability
      Company; and SMOKE RANCH
13    MAINTENANCE DISTRICT, a Nevada
      nonProfit Corporation,
14
                                Defendants.
15

16    SMOKE RANCH MAINTENANCE
      DISTRICT,
17
                        Third-Party Plaintiff,
18          v.

19    RED ROCK FINANCIAL SERVICES, LLC,

20                   Third-Party Defendant.

21

22   I.    SUMMARY
23         This dispute arises from the foreclosure sale of property to satisfy a homeowners’
24   association lien. Before the Court are Plaintiff Deutsche Bank National Trust Company, as
25   Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through Certificates
26   Series 2005-R3’s (“Bank”) and Defendant Saticoy Bay, LLC Series 2764 Trotwood’s
27   (“Saticoy”) cross-motions for summary judgment. (ECF Nos. 49, 50.) The Court has
28   reviewed the related responses (ECF Nos. 51, 52, 53, 54) and replies (ECF Nos. 55, 56).
1    For the following reasons, the Court grants Saticoy’s motion for summary judgment and

2    denies the Bank’s motion for summary judgment. The Court also dismisses Smoke Ranch

3    Maintenance District’s (“HOA”) third party complaint as moot.

4    II.    BACKGROUND

5           The following facts are undisputed unless otherwise indicated.

6           Wanda Flowers (“Borrower”) purchased property (“Property”) located within the

7    HOA in 2005 with a loan (“Loan”) secured by a first deed of trust (“DOT”). (ECF No. 49-2

8    at 2-3, 21.) The Bank obtained the beneficial interest in the DOT in October 2012. (ECF

9    No. 49-6 at 2-3.) Prior to October 2012, only entities other than the Bank1 owned the DOT

10   or held a beneficial interest in the DOT. (See ECF No. 49 at 4.)

11          The HOA recorded the following notices against the Property between November

12   2011 and May 2014 through its agent, Red Rock Financial Services (“Red Rock”): notice

13   of delinquent assessment lien (ECF No. 49-7); notice of default and election to sell (ECF

14   No. 49-8); and notice of foreclosure sale (ECF No. 49-10).

15          The HOA sold the property at a foreclosure sale (“HOA Sale”) on June 13, 2014, to

16   Saticoy for $12,800. (ECF No. 49-11 at 2.)

17          The Bank asserts the following claims in the Complaint: (1) quiet title/declaratory

18   relief under 28 U.S.C. § 2201, NRS § 30.010 et seq., and NRS § 40.010 against all

19   Defendants; (2) declaratory relief under the Fifth and Fourteenth Amendments against all

20   Defendants; (3) quiet title under the Fifth and Fourteenth Amendments against all

21   Defendants; and (4) permanent and preliminary injunction against Saticoy. (ECF No. 1 at

22   7-11.) In the prayer for relief, the Bank primarily seeks a declaration that the HOA Sale did

23   not extinguish the DOT. (Id. at 11.)

24          The HOA asserts the following claims in its third party complaint against Red Rock:

25   implied and express indemnity; contribution; apportionment; breach of contract; and

26   declaratory relief. (ECF No. 7 at 10-15.)

27
            1Though   the names of these entities are similar to the name of the Bank, they are
28
     not identical.
                                                  2
1    III.   LEGAL STANDARD

2           “The purpose of summary judgment is to avoid unnecessary trials when there is no

3    dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

4    F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

5    the discovery and disclosure materials on file, and any affidavits “show there is no genuine

6    issue as to any material fact and that the movant is entitled to judgment as a matter of

7    law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

8    a sufficient evidentiary basis on which a reasonable fact-finder could find for the

9    nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

10   the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

11   reasonable minds could differ on the material facts at issue, however, summary judgment

12   is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

13   genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties’

14   differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

15   Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968)). In

16   evaluating a summary judgment motion, a court views all facts and draws all inferences in

17   the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

18   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

19          The moving party bears the burden of showing that there are no genuine issues of

20   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

21   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

22   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

23   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

24   produce specific evidence, through affidavits or admissible discovery material, to show

25   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

26   and “must do more than simply show that there is some metaphysical doubt as to the

27   material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting Matsushita

28   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere existence of

                                                   3
1    a scintilla of evidence in support of the plaintiff’s position will be insufficient.” Anderson,

2    477 U.S. at 252.

3           Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

4    must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

5    Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citations omitted) (quoting William

6    W. Schwarzer, et al., The Analysis and Decision of Summary Judgment Motions, 139

7    F.R.D. 441, 499 (Feb. 1992)). “In fulfilling its duty to review each cross-motion separately,

8    the court must review the evidence submitted in support of each cross-motion.” Id.

9    IV.    DISCUSSION

10          In analyzing the merits of the parties’ arguments, the Court presumes that the HOA

11   Sale extinguished the DOT and that Saticoy thus owns the Property free and clear of the

12   DOT.2 See Wells Fargo Bank, N.A. v. SFR Invs. Pool 1, LLC, No. 3:15-cv-00240-MMD-

13   CBC, 2019 WL 470901, at *3 (D. Nev. Feb. 6, 2019) (citing SFR Invs. Pool 1, LLC v. U.S.

14   Bank, N.A., 334 P.3d 408, 419 (Nev. 2014)). The Court finds that the Bank fails to rebut

15   this presumption and addresses each of its relevant arguments below.

16          The Bank argues that the HOA Sale did not extinguish the DOT because the HOA

17   Sale was conducted pursuant to a facially unconstitutional statute. (ECF No. 49 at 5; ECF

18   No. 53 at 5-12.) The Court rejects this argument just as it has in numerous other cases.

19   See, e.g., Bank of N.Y. Mellon v. Log Cabin Manor Homeowners Ass’n, 362 F. Supp. 3d

20   930, 934-37 (D. Nev. 2019).

21          The Bank further argues that a mortgage protection clause in the CC&Rs preserved

22   the DOT. (ECF No. 49 at 7; ECF No. 53 at 13.) Mortgage protection clauses typically do

23   not preserve deeds of trust because they are inconsistent with NRS Chapter 116. See

24   Bank of Am., N.A. v. Azure Manor/Rancho de Paz Homeowners Ass’n, No. 2:16-cv-00764-

25   GMN-GWF, 2019 WL 636973, at *6 (D. Nev. Feb. 14, 2019) (“The Nevada Supreme

26   Court . . . has repeatedly held that an HOA’s CC&RS, including those that provide for

27
            2The Court rejects the Bank’s argument that there is no such presumption (ECF
28
     No. 53 at 15) based on the cited authority.
                                                 4
1    mortgagee protection, do not supersede the statutory structure of NRS Chapter 116.”);

2    see also SFR Invs. Pool 1, LLC v. U.S. Bank, N.A., 334 P.3d 408, 419 (Nev. 2014) (quoting

3    NRS § 116.1104) (“Chapter 116’s ‘provisions may not be varied by agreement, and rights

4    conferred by it may not be waived . . . .’”). Acknowledging this, the Bank argues that SFR

5    is distinguishable because the CC&Rs in this case were recorded in 1987—well before

6    Chapter 116 was enacted in 1991. (ECF No. 49 at 7-8.) The Bank contends that

7    retroactively applying Chapter 116 to the 1987 CC&Rs would violate the Contracts Clause

8    of the United States Constitution by disrupting vested contractual rights. (See id. at 8.)

9    However, the DOT was executed in 2005, and the Bank obtained a beneficial interest in

10   the DOT in 2012. (ECF No. 49-2 at 2, 16; ECF No. 49-6 at 2-3.) “Consequently, neither

11   [the Bank] nor its predecessors were parties (either directly or as intended third-party

12   beneficiaries) to the CC&Rs at the time of Chapter 116’s enactment in 1991.” Bank of N.Y.

13   Mellon Tr. Co., Nat’l Ass’n v. SFR Invs. Pool 1, LLC, No. 2:18-cv-00978-APG-CWH, 2019

14   WL 982378, at *3 (D. Nev. Feb. 28, 2019). “They thus had no vested or existing contractual

15   rights that the change in the law might impair.” Id. Accordingly, the Court rejects the Bank’s

16   argument.

17          The Bank further argues that it is entitled to equitable relief. (ECF No. 49 at 9.) The

18   Nevada Supreme Court has held that “courts retain the power to grant equitable relief from

19   a defective foreclosure sale.” Shadow Wood Homeowners Ass’n v. New York Cmty.

20   Bancorp., 366 P.3d 1105, 1110 (Nev. 2016). For instance, a court may set aside a sale

21   where there is inadequacy of price as well as proof of slight evidence of fraud, unfairness,

22   or oppression. Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon,

23   405 P.3d 641, 643, 648 (Nev. 2017) (also stating inadequacy of price “should be

24   considered with any alleged irregularities in the sale process to determine whether the

25   sale was affected by fraud, unfairness, or oppression”).

26          Adequacy of sales price aside, the Bank has not demonstrated fraud, unfairness,

27   or oppression. The Bank first argues that Red Rock intended to conduct a subpriority sale

28   to avoid extinguishing the DOT. (ECF No. 49 at 12.) But the Bank has not argued or

                                                   5
1    alleged how Red Rock’s intent to conduct a subpriority sale actually affected the sales

2    price. (See id.) “[T]he fraud, unfairness, or oppression must have ‘affected the sales

3    price.’” Bank of N.Y. Mellon v. Nev. Ass’n Servs., Inc., No. 2:16-cv-00370-APG-BNW,

4    2019 WL 2427938, at *4 (D. Nev. June 10, 2019) (quoting Res. Grp., LLC as Tr. of E.

5    Sunset Rd. Tr. v. Nev. Ass’n Servs., Inc., 437 P.3d 154, 161 (Nev. 2019) (en banc)). The

6    Bank also relies on the mortgage protection clause in the CC&Rs to establish unfairness.

7    (ECF No. 49 at 14.) But a mortgage protection clause alone is insufficient evidence of

8    unfairness to warrant setting aside an HOA foreclosure sale. Bank of N.Y. Mellon v. SFR

9    Invs. Pool 1, LLC, No. 2:17-cv-256-JCM-NJK, 2018 WL 1002611, at *8 (D. Nev. Feb. 21,

10   2018). Accordingly, the Bank has not demonstrated that it is entitled to equitable relief.

11          Given that the Bank failed to rebut the presumption that the HOA Sale extinguished

12   the DOT, the Court will deny the Bank’s motion for summary judgment and grant Saticoy’s

13   motion for summary judgment.

14   V.     THE HOA’S THIRD PARTY COMPLAINT

15          The HOA’s claims in the third party complaint are largely contingent on the Bank

16   recovering against the HOA. (See, e.g., ECF No. 7 at 12 (“[I]f [the Bank] recovers against

17   HOA, then HOA is entitled to implied indemnity from [Red Rock].”).) Given that the Bank

18   will not recover against the HOA in this action, the Court dismisses the HOA’s third party

19   complaint as moot.

20   VI.    CONCLUSION

21          The Court notes that the parties made several arguments and cited to several cases

22   not discussed above. The Court has reviewed these arguments and cases and determines

23   that they do not warrant discussion as they do not affect the outcome of the motions before

24   the Court.

25          It is therefore ordered that Saticoy’s motion for summary judgment (ECF No. 50) is

26   granted. The Court finds that the HOA Sale extinguished the DOT and that Saticoy took

27   the Property free and clear of the DOT.

28   ///

                                                  6
1            It is further ordered that the Bank’s motion for summary judgment (ECF No. 49) is

2    denied.

3            It is further ordered that the HOA’s third party complaint is dismissed as moot.

4            The Clerk of the Court is instructed to enter judgment accordingly and close this

5    case.

6            DATED THIS 18th day of June 2019.

7

8
                                                       MIRANDA M. DU
9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   7
